DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 52-54, 56-66, and 68-75 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 52-54, 56, 57, 64-66, 68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. US Patent Publication No. 2012/0210343 in view of Okaya US Patent Publication No. 2008/0162925 and in further view of Grannan US Patent Publication No. 20050010671.

Regarding Claim 52. McCoy discloses a method comprising: in response to a first receiving of an authorization code, performing a first verification to permit a first device to play a media asset [0037-0040, Figure 4; a user turns on the first device 12, hereafter referred to as the “IPTV client” for convenience. At state 54 the IPTV client sends login information including, e.g., user name and password to the management server 30, which at state 56 returns to the IPTV client an IPTV session token, that may be subsequently presented by the IPTV client device to a participating content server 32 to obtain content from that server... select one to have a first device 12 such as a main IPTV client play the content (the IPTV client is also referred to as IPTV client device and/or IPTV device and/or IPTV herein)]; and in response to a second receiving of an authorization code, performing a second verification to permit a second device [0067-0068; Then the user logs into the application using account information, which is the same account used for IPTV to log in as described above (however, this is not the same account credential). An authentication request is sent from the second display to the proxy server. The proxy server verifies credentials with the management server, and then the management server confirms credentials with the proxy server. So that authentication is completed... After that, the device data is requested from the second display device and then the requested device data is sent from IPTV client device to the second display device] to perform an operation related to the playing of the media asset at the first device [0082-0084 media content is resumed for playback on the second device at the same time it was paused on the first device].

In an analogous art, Okaya disclose a method wherein the operation related to the playing of the media asset at the first device [0076-0077] comprises the first device accessing memory containing data corresponding to the media asset [Figure 3 [0036, 0043 & 0045] and Claim 1 a memory coupled to the I/O interface for storing the media content; an authentication engine arranged for performing a two-factor authentication process with the set top box to enable a portion of media content stored in the memory to be rendered by the set top box onto a first presentation device].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McCoy and Okaya, before the effective filing date of the invention, in order to restrict access to content [Okaya 0006].
Still, the combination of McCoy and Okaya fails to clearly disclose blocks of memory containing data corresponding to the media asset. In an analogous art, Grannan discloses blocks of memory containing data corresponding to the media asset [0019 & 0036; memory blocks where the content resides]. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McCoy, Okaya, and Grannan, before the effective filing date of the invention, in order to break the media file into pieces as necessary to store the media file in the allocated memory blocks [Grannan 0043].

Regarding Claim 64, McCoy discloses a system comprising: input/output (I/O) circuitry configured to receive authorization codes; control circuitry configured to [0025 & 0032]: in response to a first receiving of an authorization code by the I/O circuitry, perform a first verification to permit a first a user turns on the first device 12, hereafter referred to as the “IPTV client” for convenience. At state 54 the IPTV client sends login information including, e.g., user name and password to the management server 30, which at state 56 returns to the IPTV client an IPTV session token, that may be subsequently presented by the IPTV client device to a participating content server 32 to obtain content from that server... select one to have a first device 12 such as a main IPTV client play the content (the IPTV client is also referred to as IPTV client device and/or IPTV device and/or IPTV herein)]; and in response to a second receiving of an authorization code, perform a second verification to permit a second device [0067-0068; Then the user logs into the application using account information, which is the same account used for IPTV to log in as described above (however, this is not the same account credential). An authentication request is sent from the second display to the proxy server. The proxy server verifies credentials with the management server, and then the management server confirms credentials with the proxy server. So that authentication is completed... After that, the device data is requested from the second display device and then the requested device data is sent from IPTV client device to the second display device] to perform an operation related to the playing of the media asset at the first device [0082-0084 media content is resumed for playback on the second device at the same time it was paused on the first device].
McCoy fails to disclose a method wherein the operation related to the playing of the media asset at the first device comprises the first device accessing blocks of memory containing data corresponding to the media asset.
In an analogous art, Okaya disclose a method wherein the operation related to the playing of the media asset at the first device [0076-0077] comprises the first device accessing memory containing data corresponding to the media asset [Figure 3 [0036, 0043 & 0045] and Claim 1 a memory coupled to the I/O interface for storing the media content; an authentication engine arranged for performing a two-factor authentication process with the set top box to enable a portion of media content stored in the memory to be rendered by the set top box onto a first presentation device].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McCoy and Okaya, before the effective filing date of the invention, in order to restrict access to content [Okaya 0006].
Still, the combination of McCoy and Okaya fails to clearly disclose blocks of memory containing data corresponding to the media asset. In an analogous art, Grannan discloses blocks of memory containing data corresponding to the media asset [0019 & 0036; memory blocks where the content resides]. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McCoy, Okaya, and Grannan, before the effective filing date of the invention, in order to break the media file into pieces as necessary to store the media file in the allocated memory blocks [Grannan 0043].

Regarding Claims 54 and 66, the combination of McCoy, Okaya, and Grannan discloses a method and system wherein the first receiving comprises receiving a first authorization code, and the second receiving comprises receiving a second authorization code different from the first authorization code [McCoy 0067; Then the user logs into the application using account information, which is the same account used for IPTV to log in as described above (however, this is not the same account credential)].

Regarding Claims 56 and 68, the combination of McCoy, Okaya, and Grannan discloses a method and system wherein the second device is in a same physical location as the first device [McCoy 0081 the devices are in the same home].



Regarding Claims 53 and 65, the combination of McCoy, Okaya, and Grannan discloses the method and wherein the media asset is blocked from being played prior to the first receiving of the authorization code [Okaya 0006] .

Claims 58-59 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. US Patent Publication No. 2012/0210343 in view of Okaya US Patent Publication No. 2008/0162925 and in further view of Grannan US Patent Publication No. 20050010671 in further view of Roberts et al. US Patent Publication No. 2011/0107374.

Regarding Claims 58 and 70, the combination of McCoy, Okaya, and Grannan discloses a method and system wherein permitting the performing of the operation related to the playing of the media asset comprises: causing the second device to generate for display a graphical user interface providing supplemental content [McCoy 0023], however the combination of McCoy, Okaya, and Grannan fails to disclose that the supplemental content is related to the media asset.
In an analogous art, Roberts discloses generate for display a graphical user interface providing supplemental content related to the media asset [0021].


Regarding Claims 59 and 71, the combination of McCoy, Okaya, and Grannan discloses the method and system of Claims 52 and 64 respectively, however the combination of McCoy, Okaya, and Grannan fails to disclose a method and system wherein permitting the performing of the operation related to the playing of the media asset comprises: causing the second device to generate for display a graphical user interface providing a selectable option to download a copy of the media asset to a storage device.
In an analogous art, Roberts discloses a method and system, wherein permitting the performing of the operation related to the playing of the media asset comprises: causing the second device to generate for display a graphical user interface providing a selectable option to download a copy of the media asset to a storage device [0025].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McCoy, Okaya, Grannan and Roberts, before the effective filing date of the invention, in order to gain access to a particular type of media content [Roberts 0002].

Claims 60-61 and 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. US Patent Publication No. 2012/0210343 in view of Okaya US Patent Publication No. 2008/0162925 and in further view of Grannan US Patent Publication No. 20050010671 in further view of Chung US Patent Publication No. 2017/0366861.


In an analogous art, Chung discloses the method and system wherein permitting the performing of the operation related to the playing of the media asset comprises: causing the second device to generate for display a graphical user interface providing a selectable option to update a user profile based on the playing of the media asset [0006 & 0012].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McCoy, Okaya, Grannan and Chung, before the effective filing date of the invention, in order to update a user profile based on the expression of disinterest [Chung 0002].

Regarding Claims 61 and 73, the combination of McCoy, McCoy, Okaya, Grannan and Chung discloses a method and system wherein the selectable option to update the user profile based on the playing of the media asset comprises a selectable option to rate the media asset [Chung 0010].

Claims 62-63 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. US Patent Publication No. 2012/0210343 in view of Okaya US Patent Publication No. 2008/0162925 and in further view of Grannan US Patent Publication No. 20050010671 in further view of Kortum et al. US Patent Publication No. 2006/0037083.


In an analogous art, Kortum discloses the method and system wherein the first receiving of an authorization code comprises receiving an alphanumeric string [Kortum 0026 the parental control authorization screen 300 includes a password input window 304 into which a user can input an alphanumeric password].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McCoy, Okaya, Grannan and Kortum, before the effective filing date of the invention, in order to provide an improved method and system for video content acquisition security [Kortum 0004].

Regarding Claims 63 and 75, the combination of McCoy, Okaya, and Grannan discloses the method and system of Claims 52 and 64 respectively, however the combination of McCoy, Okaya, and Grannan fails to disclose a method and system wherein the second receiving of an authorization code comprises receiving an alphanumeric string.
In an analogous art, Kortum discloses a method and system, wherein the second receiving of an authorization code comprises receiving an alphanumeric string [Kortum 0027; the purchase control authorization screen 400 includes a password input window 402 into which a user can input an alphanumeric password which will allow protected video content above a rating limit to be downloaded].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of McCoy, Okaya, Grannan and Kortum, before the effective filing date of the invention, in order to provide an improved method and system for video content acquisition security [Kortum 0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHAR AQIL RIAZ/Examiner, Art Unit 2424